EXHIBIT 10.1

SEPARATION agreement AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is made and
entered into this 10th day of January, 2018, by and between Lindsay Corporation
(“Lindsay”) and David B. Downing (“Downing”).

RECITALS

WHEREAS, Downing is currently employed with Lindsay pursuant to that certain
Employment Agreement entered into by and between Downing and Lindsay dated
February 19, 2009 (the “Employment Agreement”);

WHEREAS, in connection with Downing’s employment with Lindsay, Downing also
entered into a Proprietary Matters Agreement regarding the protection of
Lindsay’s confidential information and related matters (the “PMA”);

WHEREAS, Lindsay is terminating Downing’s employment due to a position
elimination;

WHEREAS, pursuant to both the Employment Agreement and the PMA, Downing is
eligible for certain severance compensation subject to Downing’s execution of a
general release of claims in the event Lindsay terminates Downing’s employment
without cause; and

WHEREAS, the parties have agreed to a transition period plus severance
compensation in lieu of the severance rights set forth in the Employment
Agreement and the PMA.

NOW THEREFORE, consistent with the above recitals and in consideration of the
promises and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

1.Separation of Employment.  Downing’s employment with Lindsay will terminate
effective as of June 30, 2018 (the “Separation Date”).  Downing shall continue
to be employed on a full-time basis in Downing’s current position until February
28, 2018 (the “Notice Date”).  From the Notice Date through the Separation Date
(the “Transition Period”), Downing shall remain employed with Lindsay but shall
only be required to perform those duties and have such responsibilities as may
be specifically requested by Lindsay from time to time.  Unless otherwise
reasonably requested by Lindsay, Downing shall not be required to report to
Lindsay’s office during the Transition Period.  Downing shall cease to be an
officer, director or compliance committee member of all Lindsay entities
immediately upon execution of this Agreement.  Lindsay agrees to use its
reasonable best efforts to formally remove Downing as a director, officer or
committee member and to provide Downing with confirmation as requested.  Downing
agrees to provide reasonable cooperation with respect to execution of documents
and other actions required to effect his removal as a director, officer or
committee member of such entities.

2.Final Employment Compensation and Benefits.  Except as expressly provided
below, all compensation and benefits payable to Downing as an employee of
Lindsay shall terminate on the Separation Date in accordance with the terms and
conditions of the applicable policies, plans, and law.  Downing’s final paycheck
will be issued to Downing, less applicable withholdings, in accordance with
Lindsay’s regular payroll practices and applicable law.  Downing’s final
paycheck will include payment of Downing’s accrued unused paid time off (“PTO”),
if any, less applicable withholdings.  If Downing is a participant in Lindsay’s
401(k) Plan

 

--------------------------------------------------------------------------------

 

(the “Plan”), Downing’s vested balance in the Plan shall be held, paid or rolled
over pursuant to the terms of the Plan and applicable law.  Downing acknowledges
and agrees that, except as expressly set forth in this Agreement, Downing is not
entitled to any additional amounts from Lindsay for wages, bonuses, PTO,
severance compensation or employee benefits of any kind.  All restricted stock
units, nonqualified stock options, and performance stock units awarded to
Downing will be administered in accordance with the terms and conditions of the
applicable long-term incentive plan(s) and applicable options agreements or
similar ancillary arrangements between Company and Downing.  

3.Severance Benefits.  In consideration of Downing’s covenants and promises as
provided in this Agreement, Lindsay shall provide Downing with the severance
benefits set forth in this Section.  Downing acknowledges that Downing is only
eligible for the severance benefits as described in this Section to the extent
Downing signs this Agreement and complies with its terms as well as signs a
written acknowledgement on or about the final Separation Date (in a form
provided by Lindsay) providing that the Release contained in Section 4 below
includes Downing’s period of employment from the Effective Date of this
Agreement through the Separation Date:

a.Severance Compensation.  Lindsay shall pay Downing severance compensation in
the gross amount of Two-Hundred Fifty-Three Thousand Three-Hundred Thirty-Three
and 33/100 Dollars ($253,333.33), less applicable withholdings (an amount equal
to eight (8) months of Downing’s base salary as of the Separation Date) (the
“Severance Compensation”).  Downing acknowledges and agrees that the Severance
Compensation represents payment in full of Lindsay’s severance obligations as
set forth under both the Employment Agreement and the PMA.  The Severance
Compensation shall be paid in a single lump sum, less applicable withholdings,
within ninety (90) days following the Separation Date, but in no event sooner
than the Effective Date of this Agreement (as defined below).  

b.COBRA Assistance.  Downing’s group health insurance (“Group Health Insurance”)
shall terminate on June 30, 2018.  If Downing timely elects to continue
insurance coverage to the extent allowed by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Lindsay shall pay Downing’s
COBRA premium to maintain Group Health Insurance for the eight (8) month period
immediately following the Separation Date (the “COBRA Assistance
Period”).  Following expiration of the COBRA Assistance Period, Downing may be
eligible to continue Group Health Insurance coverage to the extent provided by
COBRA and Downing shall be responsible for paying Lindsay’s COBRA administrator
100% of the applicable COBRA premium (plus any applicable administrative fee)
for the duration of any continued period of COBRA coverage.  Downing shall
immediately notify Lindsay if he obtains other group health insurance coverage.

c.Portable Rights.  Lindsay agrees to assign all portable rights to Downing in
all life insurance insuring Downing’s life and Downing’s Members MD policy, as
permitted by such policies or plans.  Upon assignment, Downing agrees to pay all
future premiums and costs of such policy or plan assigned to Downing, at
Downing’s election.

4.Release.  Downing hereby releases and forever discharges Lindsay, its
subsidiaries and affiliates, and each of their respective officers, directors,
attorneys, shareholders, employees and agents, (collectively the “Released
Parties”), from any and all claims, damages (including attorney fees), demands,
actions or causes of action of any kind or nature, whether known or unknown,
whether under contract or tort (collectively, the “Claims”)

2

 

--------------------------------------------------------------------------------

 

that Downing and Downing’s heirs, executors, administrators, representatives,
agents, successors and assigns has, or may have up through the date of Downing’s
execution of this Agreement, including, but not limited to, Claims arising out
of Downing’s employment with Lindsay and/or Downing’s separation from employment
with Lindsay; any Claims under any agreement between the parties, including, but
not limited to, the Employment Agreement and the PMA; any Claims alleging breach
of contract or any tort; and Claims under federal or state statutory or common
laws, including, but not limited to, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Employee Retirement
Income Security Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Nebraska Fair Employment Practice Act, the Nebraska
Age Discrimination in Employment Act, and the Nebraska Wage Payment and
Collection Act, all as amended.  Downing acknowledges and agrees that Downing is
knowingly and voluntarily releasing and waiving all claims that Downing has or
may have against the Released Parties through the Effective Date of this
Agreement.  Downing further promises and covenants not to sue any of the
Released Parties on the basis of any of the Claims released by Downing as
provided in this Section.  Notwithstanding the foregoing, the releases and
waivers set forth in this Agreement do not excuse and shall not supersede
Lindsay’s obligations to Downing as set forth in that certain Indemnification
Agreement dated February 3, 2009 between Lindsay and Downing (the
“Indemnification Agreement”), including but not limited to any obligations of
Lindsay to indemnify Downing and to maintain in full force and effect directors
and officers liability insurance.

5.Confidential Information.  As further outlined in the PMA, Downing
acknowledges that employment with Lindsay necessarily involved exposure to,
familiarity with, and the opportunity to learn highly sensitive, confidential
and proprietary information of Lindsay (collectively the “Confidential
Information”).  Downing agrees that the Confidential Information was entrusted
to Downing solely for use in Downing’s capacity as an employee of
Lindsay.  Downing will treat all matters relating to Lindsay’s business as
Confidential Information and agrees not to use, give or divulge such
Confidential Information to any third party.  Downing expressly acknowledges and
reaffirms that he shall remain bound by the terms of the PMA following his
termination of employment as set forth therein.  

6.Nondisparagement.  Downing agrees not to make disparaging, critical or
otherwise detrimental comments to any person or entity concerning any of the
Released Parties; the products, services or programs provided or to be provided
by any of the Released Parties; the business affairs or the financial condition
of any of the Released Parties; or the circumstances surrounding Downing’s
employment and/or separation of employment from Lindsay.  Lindsay agrees to
advise its senior management team that they are prohibited from making
disparaging, critical or otherwise detrimental comments to any person or entity
concerning Downing.

7.Interest.  Downing represents and warrants that Downing has the sole right and
exclusive authority to execute this Agreement, and that Downing has not sold,
assigned, transferred, conveyed, or otherwise previously disposed of any claim
or demand relating to any matter covered by this Agreement.  Downing
acknowledges that, as of the date of this Agreement, Downing has not initiated
any administrative or legal proceeding of any kind against any of the Released
Parties.

8.No Admission.  Downing agrees that neither this Agreement nor any obligations
under this Agreement constitute an admission by any of the Released Parties of
any violation of any federal, state or local laws, rules or regulations or of
any liability under contract or tort

3

 

--------------------------------------------------------------------------------

 

theories.  Lindsay specifically disclaims any wrongdoing whatsoever against
Downing by the Released Parties.

9.Return of Property.  Downing agrees that, on or before the Separation Date,
Downing will return to Lindsay all Lindsay property of every kind, including but
not limited to all documents or other tangible or electronic materials which in
any way related to Lindsay and were furnished to Downing by Lindsay or were
prepared, compiled, used or acquired by Downing while employed by
Lindsay.  Downing agrees that, unless agreed in writing by Lindsay, Downing will
neither make nor retain any copies of Lindsay property or Confidential
Information after the Separation Date. Notwithstanding the foregoing, Lindsay
shall allow Downing to retain and transfer his cell number to another device.  

10.Remedies.  Downing expressly acknowledges that any breach or violation of any
of the covenants and agreements contained in this Agreement will cause immediate
and irreparable injury to Lindsay.  In the event of a breach or threatened or
intended breach of this Agreement by Downing, Lindsay, in addition to all other
legal and equitable remedies available to it, shall be entitled to terminate any
further obligations to Downing under this Agreement, and shall be entitled to
injunctive relief to enforce Downing’s obligations under this Agreement.

11.Review Period.  Lindsay advises Downing to consult with an attorney prior to
signing this Agreement.  Downing shall be responsible for all attorney fees
incurred by Downing in connection with this Agreement.  Downing confirms and
acknowledges that the terms and conditions of this Agreement are written in a
clear manner that Downing understands, that Downing has read and understands
this Agreement, and that Downing has signed this Agreement freely and
voluntarily with the intent to fully release the Released Parties from any and
all Claims.  Downing further acknowledges that Downing has been given up to
forty-five (45) days to consider signing this Agreement (the “Review
Period”).  Downing may sign this Agreement before the expiration of the Review
Period by signing and delivering to Lindsay this Agreement and the Waiver of the
45-Day Review Period attached hereto as Exhibit “A.”  Attached hereto as Exhibit
“B” is additional information provided by Lindsay concerning the decisional unit
selected by Lindsay.

12.Right of Revocation.  Downing acknowledges and understands that Downing may
revoke this Agreement for a period of up to seven (7) days after Downing
executes it (not counting the day it is signed).  To revoke this Agreement,
Downing must give written notice to Lindsay stating that Downing wishes to
revoke this Agreement, by providing notice by hand-delivery, mail or facsimile
to Lindsay.  This Agreement shall become effective on the eighth (8th) day
following Downing’s execution of this Agreement, assuming it has not been
revoked (the “Effective Date”).

13.Confidentiality/Retained Rights.  Downing agrees to keep confidential the
terms of this Agreement and will not disclose, display, discuss or make public
in any way the terms of this Agreement or the contents of this document with
anyone, except to Downing’s spouse, attorney, accountant or tax preparer, or
where compelled by law.  Nothing in this Agreement is intended to, or shall,
interfere with Downing’s rights under federal, state, or local civil rights or
employment discrimination laws to file or otherwise institute a charge of
discrimination, to participate in a proceeding with any appropriate federal,
state, or local government agency enforcing discrimination laws or from
providing truthful testimony in any legal proceeding or in communicating with
any governmental agency or representative or from making any truthful disclosure
required, authorized or permitted by law, none of which shall constitute a
breach of the nondisparagement or confidentiality provisions of this
Agreement.   However, Downing hereby freely and voluntarily waives any right to
recover damages (whether

4

 

--------------------------------------------------------------------------------

 

monetary or otherwise) in connection with any such action brought against any of
the Released Parties, regardless of who filed or initiated any such complaint,
charge or proceeding.

14.General.

a.Jurisdiction and Venue.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Nebraska.  Each party
agrees that any action by either party to enforce the terms of this Agreement
shall be brought by the other party in an appropriate state or federal court in
Nebraska and waives all objections based upon lack of jurisdiction or improper
or inconvenient venue of any such court.  To the extent there is any conflict
between this Agreement and the Employment Agreement, this Agreement shall
control.

b.Entire Agreement.  This Agreement, including the initial paragraph, the
recitals, and the exhibits attached hereto, each of which are incorporated by
this reference, constitute the entire understanding between the parties on the
subject matter contained herein, and supersedes all negotiations,
representations, policies, plans, prior agreements and understandings between
the parties. The previous sentence notwithstanding, Downing expressly
acknowledges that Downing was subject to other policies and agreements intended
to protect Lindsay’s confidential and proprietary information, including, but
not limited to, the PMA, and that such policies and agreements to that extent
are expressly not superseded herein and shall be used together with this
Agreement to protect Lindsay’s interest in its confidential and proprietary
information to the fullest extent allowed by law.

c.Amendments.  This Agreement may not be modified or supplemented except by a
written instrument signed by each of the parties.

d.Reformation.  Downing and Lindsay intend and agree that if a court of
competent jurisdiction determines that the scope of any provision of this
Agreement is too broad to be enforced as written, the court should reform such
provision(s) to such narrower scope as it determines to be enforceable.

e.Severability.  Downing and Lindsay further agree that if any provision of this
Agreement is determined to be unenforceable for any reason, and such provision
cannot be reformed by the court as anticipated above, such provision shall be
deemed separate and severable and the unenforceability of any such provision
shall not invalidate or render unenforceable any of the remaining provisions
hereof.

f.Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or electronic
mail shall be as effective as delivery of a manually executed counterpart
thereof.




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release as of the day and year first above written.

LINDSAY CORPORATION

By: /s/ Timothy Hassinger/s/ David B. Downing

David B. Downing

Its: President and Chief Executive Officer

6

 